 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CLARENCE LONNELL ROBERSON,                       No. 1:19-cv-01724-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   L.T., 2nd Watch SGT, et al.,                     PLAINTIFF’S MOTIONS FOR INJUNCTIVE
                                                      RELIEF
15                      Defendants.
                                                      (Doc. Nos. 15, 21, 25)
16

17

18          Plaintiff Clarence Lonnell Roberson is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 302.

21          On April 2, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motions for injunctive relief (Doc. Nos. 15, 21) be denied. (Doc.

23   No. 25.) Those findings and recommendations were served on plaintiff and contained notice that

24   any objections thereto were to be filed within twenty-one (21) days from the date of service. (Id.

25   at 6.) To date, no objections have been filed, and the time in which to do so has now passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.
                                                      1
 1        Accordingly,

 2        1.    The findings and recommendations issued on April 2, 2021 (Doc. No. 25) are

 3              adopted in full;

 4        2.    Plaintiff’s motions for injunctive relief (Doc. Nos. 15, 21) are denied.

 5   IT IS SO ORDERED.
 6
       Dated:   May 18, 2021
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
